                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 JACOB L. PRAWAT,

                          Plaintiff,

         v.                                                CAUSE NO. 3:19-CV-1099-DRL-MGG

 JOHN T. BOYD, et al.,

                          Defendants.

                                        OPINION AND ORDER

        Jacob L. Prawat, a prisoner without a lawyer, filed a complaint. “A document filed pro se is to

be liberally construed, and a pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must

review the complaint and dismiss it if the action is frivolous or malicious, fails to state a claim, or seeks

monetary relief against a defendant who is immune from such relief. “In order to state a claim under

[42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants deprived him of a federal constitutional

right; and (2) that the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670

(7th Cir. 2006).

        In the complaint, Mr. Prawat alleges that, for three separate medical encounters, jail staff did

not comply with his request for privacy of his medical information. “Prisoners, though, at best have

very limited privacy rights, and we have not previously held in a published opinion that they enjoy a

constitutional right to privacy in their medical information.” Franklin v. McCaughtry, 110 F. App’x 715,

719 (7th Cir. 2004). In Franklin, the Seventh Circuit Court of Appeals suggested that “the purposeful

dissemination of intensely private medical information about the complaining inmates” may violate

the inmates’ constitutional rights. Id. However, the appellate court held that the mere presence of
correctional staff and fellow inmates during medical appointments for “fairly pedestrian maladies” did

not. Id. In the complaint, Mr. Prawat vaguely refers to medical information and raises only the fear

that jail staff will discuss such information with each other. In light of Franklin, these allegations are

insufficient to plausibly state a constitutional violation. Additionally, though Mr. Prawat also asserts a

violation of his rights under the Health Insurance Portability and Accountability Act, this act “confers

no private right of action.” Stewart v. Parkview Hosp., 940 F.3d 1013, 1015 (7th Cir. 2019).

        Moreover, “[Section] 1983 lawsuits against individuals require personal involvement in the

alleged constitutional deprivation to support a viable claim.” Palmer v. Marion Cty., 327 F.3d 588, 594

(7th Cir. 2003). Though Mr. Prawat names three individual defendants, he does not explain how they

were personally involved with his requests for medical privacy. Consequently, Mr. Prawat may not

proceed on this complaint.

        Though Mr. Prawat cannot proceed on this complaint, he may file an amended complaint. See

Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013). If he chooses to file an amended complaint, he

should use the court’s approved form and must put the case number of this case on it, which is on

the first page of this order. He must describe his interactions with each individual defendant in detail,

including names, dates, location, and explain how each defendant was responsible for harming him.

        For these reasons:

        (1) DIRECTS the clerk to send Jacob L. Prawat a copy of the court’s form for a Prisoner

Complaint (INND Rev. 8/16);

        (2) GRANTS Jacob L. Prawat until January 6, 2020 to file an amended complaint; and

        (3) CAUTIONS Jacob L. Prawat that, if he does not respond by that deadline, this case will

be dismissed without further notice.

        SO ORDERED.

        December 9, 2019                                 s/ Damon R. Leichty
                                                         Judge, United States District Court


                                                    2
